830 So. 2d 264 (2002)
William D. HAVERTY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D02-2629.
District Court of Appeal of Florida, Fifth District.
November 15, 2002.
William D. Haverty, Chipley, pro se.
Richard E. Doran, Attorney General, Tallahassee, and Rebecca Roark Wall, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
In this appeal of an order denying Rule 3.800(a) relief, the State concedes that the trial judge did not have the authority to render the order being appealed, having previously recused himself from the appellant's underlying case. Therefore, we vacate the order denying appellant's motion to correct illegal sentence and remand the case to the trial court for reassignment. *265 See Meaweather v. State, 732 So. 2d 499 (Fla. 1st DCA 1999).
REVERSED AND REMANDED.
SHARP, W., HARRIS and GRIFFIN, JJ., concur.